DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2020 is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that are being interpreted under 35 U.S.C. 112(f). Such claim limitations are: “means for receiving data…”, “means for storing data…” , “means for determining that the memory access…” and “means for setting a scratchpad indicator ...” in claim 20.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Page 12, paragraph 36 disclose that the corresponding structure for the “means for receiving data...” is a cache controller. Page 12, paragraph 36 disclose that the corresponding structure for the “means for storing the data...” is a cache controller.  Pages 12-13, paragraph 37 disclose that the corresponding structure for the “means for determining that the memory access...” is a cache controller. Pages 12-13, paragraph 37 disclose that the corresponding structure for the “means for setting a scratchpad indicator...” is a cache controller Thus, these claim limitations will be interpreted as covering these corresponding structures.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 14 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hughes et al. (US2014/0189247).
With respect claim 12, Hughes et al. teaches receiving, by a cache controller of a cache of a processing element (PE) of a processor-based device (see Fig. 9 and paragraph 32; processor 200 that may have more than one core, may have an integrated memory controller), data corresponding to a memory access operation to a memory address of a system memory of the processor- based device (see paragraphs 70-71 and 74; cache line request messages may be used to send a cache line data into a cache 911); 
storing, by the cache controller, the data corresponding to the memory address in a cache line of a plurality of cache lines of the cache (see paragraphs 70-71 and 74; a cache line data is brought into a cache 911 (i.e., cache line is written in cache)); 
determining that the memory access operation is indicated as requiring scratchpad functionality (see paragraph 62 and 66; to implement a scratchpad memory on top of a cache, a user may specify a hint REPL_PRIORITY_HINT_SCRATCHPAD to indicate a priority for the scratchpad implementation… Also in paragraphs 74 and 75; a cache line is brought into a cache 911, the corresponding priority information for the cache line is retrieved from the TLB 916. If a specific cache level does not have TLBs (e.g., L2 caches), priority information can be propagated from the upper level (e.g., L1 caches) to lower levels through cache line request messages (i.e., if data can be replaced id determined); and 
responsive to determining that the memory access operation is indicated as requiring scratchpad functionality, setting a scratchpad indicator of the cache line to indicate that the cache line is exempt from a replacement policy of the cache controller (see Fig. 10 and paragraphs 69 and 74-75; Retrieved per-page priority information is then recorded alongside the per-line state that is maintained by the replacement policy… Once the actual replacement priority has been determined, one embodiment of the OS 902 records the information as a separate field in a page table entry (i.e., indicator)).

With respect claim 14, Hughes et al. teaches selecting, by the cache controller, a candidate for eviction from among one or more cache lines of the plurality of cache lines for which a corresponding one or more scratchpad indicators are set only prior to inserting a new cache line corresponding to a subsequent memory access operation indicated as requiring scratchpad functionality (see paragraph 70 and 74; Whenever a cache line is brought into a cache 911, the corresponding priority information for the cache line is retrieved from the TLB 916. If a specific cache level does not have TLBs (e.g., L2 caches), priority information can be propagated from the upper level (e.g., L1 caches) to lower levels through cache line request messages… etrieved per-page priority information is then recorded alongside the per-line state that is maintained by the replacement policy (i.e., replacement indicators/information is stored when new data is written in cache))

With respect claim 20, Hughes et al. teaches a means for receiving data corresponding to a memory access operation to a memory address of a system memory of the processor-based device (see paragraphs 70-71 and 74; cache line request messages may be used to send a cache line data into a cache 911);
a means for storing the data corresponding to the memory address in a cache line of a plurality of cache lines of a cache of a processing element (PE) of the processor-based device (see paragraphs 70-71 and 74; a cache line data is brought into a cache 911 (i.e., cache line is written in cache)); 
a means for determining that the memory access operation is indicated as requiring scratchpad functionality (see paragraph 62 and 66; to implement a scratchpad memory on top of a cache, a user may specify a hint REPL_PRIORITY_HINT_SCRATCHPAD to indicate a priority for the scratchpad implementation… Also in paragraphs 74 and 75; a cache line is brought into a cache 911, the corresponding priority information for the cache line is retrieved from the TLB 916. If a specific cache level does not have TLBs (e.g., L2 caches), priority information can be propagated from the upper level (e.g., L1 caches) to lower levels through cache line request messages (i.e., if data can be replaced id determined); and 
a means for setting a scratchpad indicator of the cache line to indicate that the cache line is exempt from a replacement policy of a cache controller, responsive to determining that the memory access operation is indicated as requiring scratchpad functionality (see Fig. 10 and paragraphs 69 and 74-75; Retrieved per-page priority information is then recorded alongside the per-line state that is maintained by the replacement policy… Once the actual replacement priority has been determined, one embodiment of the OS 902 records the information as a separate field in a page table entry (i.e., indicator)).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s)  1-3, 6, 9-11, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (US 2014/0189247).
With respect claim 1, Hughes et al. teaches a system memory (see Fig. 3 and paragraph 40; memory 340); and 
a processing element (PE) comprising a cache controller and a cache (see Fig. 2 and 9 and paragraph 32; processor 200 that may have more than one core, may have an integrated memory controller 214 and cache units 204 and 206), the cache comprising a plurality of cache lines (see paragraph 71; cache lines);
the cache controller (see Fig. 2 and 9 and paragraph 32; processor 200 that may have more than one core, may have an integrated memory controller 214)3configured to: receive data corresponding to a memory access operation to a memory address of the system memory see paragraphs 70-71 and 74; cache line request messages may be used to send a cache line data into a cache 911); 
store the data corresponding to the memory address in a cache line of the plurality of cache lines of the cache (see paragraphs 70-71 and 74; a cache line data is brought into a cache 911 (i.e., cache line is written in cache)); 
determine that the memory access operation is indicated as requiring scratchpad functionality (see paragraph 62 and 66; to implement a scratchpad memory on top of a cache, a user may specify a hint REPL_PRIORITY_HINT_SCRATCHPAD to indicate a priority for the scratchpad implementation… Also in paragraphs 74 and 75; a cache line is brought into a cache 911, the corresponding priority information for the cache line is retrieved from the TLB 916. If a specific cache level does not have TLBs (e.g., L2 caches), priority information can be propagated from the upper level (e.g., L1 caches) to lower levels through cache line request messages (i.e., if data can be replaced id determined); and 
responsive to determining that the memory access operation is indicated as requiring scratchpad functionality, set a scratchpad indicator of the cache line to indicate that the cache line is exempt from the replacement policy of the cache controller (see Fig. 10 and paragraphs 69 and 74-75; Retrieved per-page priority information is then recorded alongside the per-line state that is maintained by the replacement policy… Once the actual replacement priority has been determined, one embodiment of the OS 902 records the information as a separate field in a page table entry (i.e., indicator)).
Hughes et al. does not explicitly teach wherein the cache comprises a plurality of corresponding scratchpad indicators to indicate whether each corresponding cache line is exempt from a replacement policy of the cache controller.
However, Hughes et al. teaches determining a page replacement priority based on the priority hint; storing the page replacement priority in a page table entry (PTE) associated with the page (see paragraphs 68-69 and claim 1).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the device to include the above mentioned to improve shared cache utilization and security of data (see Hughes, paragraphs 63 and 64).

With respect claim 2, Hughes et al. does not explicitly teach wherein the cache controller is further configured to select a candidate for eviction only from among one or more cache lines of the plurality of cache lines for which a corresponding one or more scratchpad indicators are not set.
However, Hughes et al. teaches wherein priority information can then be used by cache line replacement logic 910 to determine the replacement candidates in a cache set 911, including the scratchpad portion of the cache 912. In one embodiment, per-page priority information is then recorded alongside the per-line state that is already maintained by the cache line replacement policy 910. Thus, when determining a cache line victim, the cache line replacement logic 910 takes both the per-page and per-cache-line priorities into account, and selects the victim accordingly (i.e., candidate for eviction is selected if replacement priority information indicates that eviction is allowed) (see paragraph 70).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the device to include the above mentioned to improve shared cache utilization and security of data (see Hughes, paragraphs 63 and 64).

With respect claim 3, Hughes et al. teaches wherein the cache controller is further configured to select a candidate for eviction from among one or more cache lines of the plurality of cache lines for which a corresponding one or more scratchpad indicators are set only prior to inserting a new cache line corresponding to a subsequent memory access operation indicated as requiring scratchpad functionality (see paragraph 70 and 74; Whenever a cache line is brought into a cache 911, the corresponding priority information for the cache line is retrieved from the TLB 916. If a specific cache level does not have TLBs (e.g., L2 caches), priority information can be propagated from the upper level (e.g., L1 caches) to lower levels through cache line request messages… etrieved per-page priority information is then recorded alongside the per-line state that is maintained by the replacement policy (i.e., replacement indicators/information is stored when new data is written in cache)).

With respect claim 6, Hughes et al. teaches wherein the cache controller is configured to determine that the memory access operation is indicated as requiring scratchpad functionality by being configured to determine that a page table, used for translating the memory address to a physical memory address within the system memory, comprises an indicator having a value indicating that memory addresses associated with the page table require scratchpad functionality (see paragraphs 70 and 74-75; replacement priority information stored in a page table entry will be loaded into the TLB 916 through the existing TLB refill mechanism. Conveyed priority information can then be used by cache line replacement logic 910 to determine the replacement candidates in a cache set 911).

With respect claim 9, Hughes et al. does not explicitly teach wherein the cache controller is further configured to clear one or more scratchpad indicators corresponding to one or more cache lines of the plurality of cache lines to indicate that the one or more cache lines are no longer exempt from the replacement policy of the cache controller.
However, Hughes et al. teaches whenever a cache line is brought into a cache 911, the corresponding priority information for the cache line is retrieved; and the retrieved per-page priority information is then recorded alongside the per-line state that is maintained by the replacement policy… priority information can then be used by cache line replacement logic 910 to determine the replacement candidates in a cache set 911, including the scratchpad portion of the cache 912 (i.e., replacement information may be updated to indicate that the line may be replaced) (see paragraphs 70 and 74-75).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the device to include the above mentioned to improve shared cache utilization and security of data (see Hughes, paragraphs 63 and 64).

With respect claim 10, Hughes et al. teaches wherein the processor-based device of claim 1 integrated into an integrated circuit (IC) (see paragraphs 38, 52 and 54; integrated circuit).

With respect claim 11, Hughes et al. teaches wherein the processor-based device of claim 1 integrated into a device selected from the group consisting of. a set top box; an entertainment unit; a navigation device; a communications device; a fixed location data unit; a mobile location data unit; a global positioning system (GPS) device; a mobile phone; a cellular phone; a smart phone; a session initiation protocol (SIP) phone; a tablet; a phablet; a server; a computer; a portable computer; a mobile processor-based device; a wearable processor-based device; a desktop computer; a personal digital assistant (PDA); a monitor; a computer monitor; a television; a tuner; a radio; a satellite radio; a music player; a digital music player; a portable music player; a digital video player; a video player; a digital video disc (DVD) player; a portable digital video player; an automobile; a vehicle component; avionics systems; a drone; and a multicopter (see paragraph 37; laptops, desktops, handheld PCs, personal digital assistants, etc.).

With respect claim 13, Hughes et al. does not explicitly teach selecting, by the cache controller, a candidate for eviction only from among one or more cache lines of the plurality of cache lines for which a corresponding one or more scratchpad indicators are not set.
However, Hughes et al. teaches wherein priority information can then be used by cache line replacement logic 910 to determine the replacement candidates in a cache set 911, including the scratchpad portion of the cache 912. In one embodiment, per-page priority information is then recorded alongside the per-line state that is already maintained by the cache line replacement policy 910. Thus, when determining a cache line victim, the cache line replacement logic 910 takes both the per-page and per-cache-line priorities into account, and selects the victim accordingly (i.e., candidate for eviction is selected if replacement priority information indicates that eviction is allowed) (see paragraph 70).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the device to include the above mentioned to improve shared cache utilization and security of data (see Hughes, paragraphs 63 and 64).

With respect claim 19, Hughes et al. does not explicitly teach clearing, by the cache controller, one or more scratchpad indicators corresponding to one or more cache lines of the plurality of cache lines to indicate that the one or more cache lines are no longer exempt from the replacement policy of the cache controller.
However, Hughes et al. teaches whenever a cache line is brought into a cache 911, the corresponding priority information for the cache line is retrieved; and the retrieved per-page priority information is then recorded alongside the per-line state that is maintained by the replacement policy… priority information can then be used by cache line replacement logic 910 to determine the replacement candidates in a cache set 911, including the scratchpad portion of the cache 912 (i.e., replacement information may be updated to indicate that the line may be replaced) (see paragraphs 70 and 74-75).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method to include the above mentioned to improve shared cache utilization and security of data (see Hughes, paragraphs 63 and 64).

Claim(s) 4, 7-8, 15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (US 2014/0189247) in view of Huang et al. (US 2016/0275020).
With respect claim 4, Hughes et al. does not teach wherein: the PE is configured to: execute a scratchpad memory read instruction comprising the memory address and indicating that the memory access operation requires scratchpad functionality; and read the data corresponding to the memory address from the system memory; and the cache controller is configured to determine that the memory access operation is indicated as requiring scratchpad functionality based on the execution of the scratchpad memory read instruction.
Huang et al. teaches wherein the memory controller 4 can control the data access state of the tag memory array 1 according to the mode byte B and the tag base address A.sub.1. Furthermore, the memory controller 4 controls a data access state of the data memory array 2 according to the mode byte B and the data base address A.sub.2 (see paragraph 27)… whether the current address falls within the tag SPM memory map address segment (which can be known by the comparison result of the tag comparator 411) and whether the tag memory corresponding to the memory map address segment (according to the processor address A.sub.p bit [8:7] in FIG. 2(c)) has been reconfigured into a tag SPM (the reconfiguration can be known by a value outputted by the first tag multiplexer 412 representing the operation mode bit of the cache way). If both are true, the access to be conducted is a tag SPM access, not an ordinary cache memory access (i.e., data access is performed based on address and configuration mode) (see paragraph 29 and 31).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the device taught by Hughes et al. to include the above mentioned to recycle and use the storage capacity of the scratchpad memories formed by the original tag memories to increase the proportion of the useable capacity and to effectively improve the use rate of the original storage resource (see Huang, paragraphs 39 and 41).

With respect claim 7, Hughes et al. does not teach wherein the cache controller is configured to determine that the memory access operation is indicated as requiring scratchpad functionality based on one or more upper bits of the memory address.
However, Huang et al. teaches in order to permit the tag memory array 1 or the data memory array 2 to be reconfigured into a scratchpad memory (SPM), the corresponding cache way operates in the reconfiguration mode (the mode bit=1) according to the mode byte B of the control register 3. Furthermore, the scratchpad memory created in the tag memory array 1 and the scratchpad memory created in the data memory array 2 can respectively be referred to as a tag draft memory and a data draft memory…The tag draft controller 41 is used to judge whether the address in the cache address port 6 falls within the address segment of the tag draft memory. If the judgement is “true”, the tag draft memory is accessed. On the other hand, the conventional cache memory access is conducted if the judgement is “false”. Likewise, the data draft controller 42 can be used to judge whether the address in the cache address port 6 falls within the address segment of the data draft memory. If the judgement is “true”, the data draft memory is accessed (see paragraphs 37 and 40).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the device taught by Hughes et al. to include the above mentioned to recycle and use the storage capacity of the scratchpad memories formed by the original tag memories to increase the proportion of the useable capacity and to effectively improve the use rate of the original storage resource (see Huang, paragraphs 39 and 41).

With respect claim 8, Hughes et al. does not teach wherein: the cache comprises a plurality of sets each comprising a plurality of ways; the PE further comprises a way indicator indicating a number of the plurality of ways of the cache in which cache lines corresponding to memory access was marked with scratchpad functionality can be stored; and the method further comprises limiting storage of the cache lines corresponding to the memory access was marked with scratchpad functionality to the number of the plurality of ways indicated by the way indicator.
However, Huang et al. teaches tag memory array 1 includes at least one tag memory, the data memory array 2 includes at least one data memory, and the at least one data memory and the at least one tag memory together form at least one cache way... Each cache way can be reconfigured to form a scratchpad memory (SPM) including a tag SPM and a data SPM (see paragraph 24)… the mode byte B includes four bits to record whether the four cache ways are reconfigured into scratchpad memories. For example, bit value “0001” represents the first cache way has be reconfigured while the other three are not reconfigured (see paragraph 25); and in order to permit the tag memory array 1 or the data memory array 2 to be reconfigured into a scratchpad memory (SPM), the corresponding cache way operates in the reconfiguration mode (the mode bit=1) according to the mode byte B of the control register 3…The base address of the tag draft memory and the base address of the data draft memory can respectively be set as the tag base address A.sub.1 and the data base address A.sub.2, and the capacity of the tag and data draft memories is determined by the number of the cache ways (see paragraph 37).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the device taught by Hughes et al. to include the above mentioned to recycle and use the storage capacity of the scratchpad memories formed by the original tag memories to increase the proportion of the useable capacity and to effectively improve the use rate of the original storage resource (see Huang, paragraphs 39 and 41).

With respect claim 15, Hughes et al. does not teach executing, by the PE, a scratchpad memory read instruction comprising the memory address and indicating that the memory access operation requires scratchpad functionality; and reading, by the PE, the data corresponding to the memory address from the system memory; and wherein determining that the memory access operation is indicated as requiring scratchpad functionality is based on the execution of the scratchpad memory read instruction.
Huang et al. teaches wherein the memory controller 4 can control the data access state of the tag memory array 1 according to the mode byte B and the tag base address A.sub.1. Furthermore, the memory controller 4 controls a data access state of the data memory array 2 according to the mode byte B and the data base address A.sub.2 (see paragraph 27)… whether the current address falls within the tag SPM memory map address segment (which can be known by the comparison result of the tag comparator 411) and whether the tag memory corresponding to the memory map address segment (according to the processor address A.sub.p bit [8:7] in FIG. 2(c)) has been reconfigured into a tag SPM (the reconfiguration can be known by a value outputted by the first tag multiplexer 412 representing the operation mode bit of the cache way). If both are true, the access to be conducted is a tag SPM access, not an ordinary cache memory access (i.e., data access is performed based on address and configuration mode) (see paragraph 29 and 31).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Hughes et al. to include the above mentioned to recycle and use the storage capacity of the scratchpad memories formed by the original tag memories to increase the proportion of the useable capacity and to effectively improve the use rate of the original storage resource (see Huang, paragraphs 39 and 41).

With respect claim 17, Hughes et al. does not teach wherein determining that the memory access operation is indicated as requiring scratchpad functionality is based on one or more upper bits of the memory address.
However, Huang et al. teaches in order to permit the tag memory array 1 or the data memory array 2 to be reconfigured into a scratchpad memory (SPM), the corresponding cache way operates in the reconfiguration mode (the mode bit=1) according to the mode byte B of the control register 3. Furthermore, the scratchpad memory created in the tag memory array 1 and the scratchpad memory created in the data memory array 2 can respectively be referred to as a tag draft memory and a data draft memory…The tag draft controller 41 is used to judge whether the address in the cache address port 6 falls within the address segment of the tag draft memory. If the judgement is “true”, the tag draft memory is accessed. On the other hand, the conventional cache memory access is conducted if the judgement is “false”. Likewise, the data draft controller 42 can be used to judge whether the address in the cache address port 6 falls within the address segment of the data draft memory. If the judgement is “true”, the data draft memory is accessed (see paragraphs 37 and 40).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Hughes et al. to include the above mentioned to recycle and use the storage capacity of the scratchpad memories formed by the original tag memories to increase the proportion of the useable capacity and to effectively improve the use rate of the original storage resource (see Huang, paragraphs 39 and 41).

With respect claim 18, Hughes et al. does not teach wherein: the cache comprises a plurality of sets each comprising a plurality of ways; the PE further comprises a way indicator indicating a number of the plurality of ways of the cache in which cache lines corresponding to memory access was marked with scratchpad functionality can be stored; and the method further comprises limiting storage of the cache lines corresponding to the memory access was marked with scratchpad functionality to the number of the plurality of ways indicated by the way indicator.
However, Huang et al. teaches tag memory array 1 includes at least one tag memory, the data memory array 2 includes at least one data memory, and the at least one data memory and the at least one tag memory together form at least one cache way... Each cache way can be reconfigured to form a scratchpad memory (SPM) including a tag SPM and a data SPM (see paragraph 24)… the mode byte B includes four bits to record whether the four cache ways are reconfigured into scratchpad memories. For example, bit value “0001” represents the first cache way has be reconfigured while the other three are not reconfigured (see paragraph 25); and in order to permit the tag memory array 1 or the data memory array 2 to be reconfigured into a scratchpad memory (SPM), the corresponding cache way operates in the reconfiguration mode (the mode bit=1) according to the mode byte B of the control register 3…The base address of the tag draft memory and the base address of the data draft memory can respectively be set as the tag base address A.sub.1 and the data base address A.sub.2, and the capacity of the tag and data draft memories is determined by the number of the cache ways (see paragraph 37).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Hughes et al. to include the above mentioned to recycle and use the storage capacity of the scratchpad memories formed by the original tag memories to increase the proportion of the useable capacity and to effectively improve the use rate of the original storage resource (see Huang, paragraphs 39 and 41).

Allowable Subject Matter
Claims 5 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maheshwari (US5,974,508) teaches a cache memory system and method for automatically locking cache entries to prevent selected memory items from being replaced.
Dastidar et al. (US 10,922,226) teaches scratchpad memory management in computing system.
Muthiah (US10,732,878) teaches enabling secondary scratchpad cache with solid-state devices.
Kaplan (US2011/0131381). Kaplan teaches cache scratchpad and method therefor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARACELIS RUIZ/Primary Examiner, Art Unit 2139